Title: From George Washington to the Massachusetts General Court, 29 December 1775
From: Washington, George
To: Massachusetts General Court



Gentn
Cambridge 29 Decr 1775

Having never considered the four Independant Companies, which have been doing duty at Braintree, Weymouth & Hingham in the same point of view, as the rest of the army, Altho some Orders may have gone to or for them, Thro the hurry of business, nor Included them in my returns to Congress, according to the Brigade Majors report from Roxbury, I do not think myself Authorized to direct pay for them, without first laying the matter before Congress, which I shall do by inclosing an exact Transcript of your representation of the case, with this Single remark, that as they were not Regimented, & were doing duty at some distance from these Camps, I did not know whether

to consider them as part of the Continental Army, & therefore had not Ordered them payment heretofore.
With respect to the other requisition contained in your Resolve of the 20, I do not think myself at liberty to Extend the Guards of this Camp beyond Squantum & Chelsea, both fit places for Observation—This was my sentiment of the matter, when the Committee did me the honour to call yesterday, But as It appeared to be of some importance to this Government, I did not care to determine upon it without asking the opinion of some of the principal Officers in this Army, whose sentiments I am happy to find, coincide with my own.
This might be assigned as one, among other reasons to shew, that I did not consider these four Companies as part of the Continental Troops, That there were times in the course of the past summer when I should not have Suffered them to have remained at the places they were posted, If I had conceived myself vested with power to have withdrawn them.
I would not have It inferred from hence that I do not think it my duty & with the greatest chearfulness shall Undertake to March Troops, If these lines are not to be exposd by it, to any place in this or the Neighbouring Governments, to oppose an Invasion; But whilst the body of the ministerial Troops continue in Boston, and the circumstances of this army remain as they are, It must be my first Object to Guard these Lines. I am with great respect Gentn &c.

G.W.

